Citation Nr: 0703466	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-22 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the reduction in the rating assigned for the 
veteran's service-connected arteriosclerotic heart disease 
from 30 percent to zero (0) percent, effective May 1, 2004, 
was proper.  

2.  Entitlement to an increased disability evaluation for 
degenerative disc disease (DDD), lumbar spine, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased disability evaluation for 
gout, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to April 
1968 and from October 1969 to January 1995.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a February 2004 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.  

In his August 2003 notice of disagreement (NOD), the veteran 
indicated that he had undergone an operation of his service-
connected left hydrocele.  It is unclear whether this 
statement was intended as a claim for increased rating.  As 
the record does not reflect that the RO has addressed this 
issue, it is REFERRED to the RO for appropriate action.  

The issues of entitlement to increased disability evaluations 
for DDD of the lumbar spine and for gout are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  In September 1995, the RO assigned a 30 percent rating 
for the veteran's arteriosclerotic heart disease based on his 
service medical records and a June 1995 VA compensation and 
pension (C&P) examination report.  

2.  Following an April 2003 VA C&P examination, the RO 
proposed to reduce the rating for service-connected 
arteriosclerotic heart disease from 30 percent to 0 percent.  
The reduced rating went into effect on May 1, 2004.

3.  When the medical evidence that formed the basis for the 
assignment of a 30 percent rating is compared with the 
medical evidence obtained after the initial assignment, there 
is no indication that the veteran's arteriosclerotic heart 
disease has sustained any improvement.  


CONCLUSION OF LAW

Restoration of the 30 percent rating for the service-
connected arteriosclerotic heart disease is warranted.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.344, 3.951(a); 4.1, 4.2, 4.3, 4.7, 4.20, 4.104, 
Diagnostic Code 7005 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  As the 
decision below restores the original 30 percent rating for 
service-connected arteriosclerotic heart disease, there is no 
need to discuss compliance with these duties.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. Part 4 (2006).  Separate rating codes identify 
various disabilities.  38 C.F.R. Part 4.  Service connection 
was originally granted with a 30 percent evaluation effective 
February 1, 1995 pursuant to 38 C.F.R. § 4.104, Diagnostic 
Code 7005 (1995).  See September 1995 rating decision.  
Substantive changes were subsequently made to the schedular 
criteria for evaluating cardiovascular diseases, including 
arteriosclerotic heart disease, pursuant to regulatory 
amendments effective January 12, 1998.  See 62 Fed. Reg. 
65219 (December 11, 1997).  

The veteran contends that his heart condition has not 
improved, proven by the fact that he suffers attacks of 
angina.  He denies having any hospitalizations since 1995.  
See January 2004 hearing transcript.  

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  VA must also notify the 
veteran that he has 60 days to present additional evidence 
showing that compensation should be continued at the present 
level.  38 C.F.R. § 3.105(e) (2006).  

After completing the predetermination procedures, VA must 
send the veteran written notice of the final action, which 
must set forth the reasons for the action and the evidence 
upon which the action is based.  Where a reduction of 
benefits is found warranted and the proposal was made under 
the provisions of 38 C.F.R. § 3.105(e), the effective date of 
the final action shall be the last day of the month in which 
a 60-day period from the date of notice to the beneficiary of 
the final action expires.  38 C.F.R. § 3.105(i)(2) (2006).  

In the present case, a July 2003 rating decision proposed the 
reduction of the schedular rating for the veteran's 
arteriosclerotic heart disease from 30 percent to 0 percent.  
The veteran was notified of the proposed action in an August 
2003 letter and was given the required 60 days to present 
additional evidence before the RO subsequently implemented 
the rating reduction, effective May 1, 2004.  See February 
2004 rating decision.  The RO then notified the veteran of 
the action taken and his appellate rights in a February 2004 
letter.  As such, VA met the due process requirements under 
38 C.F.R. § 3.105(e) and (i) (2006).  

The Board must now consider whether the reduction in rating 
was proper.  In making this determination, consideration has 
been given to 38 C.F.R. §§ 3.344 and 3.951(a) (2006).  Prior 
to reducing a rating which has been in effect for five or 
more years, as in the instant case, 38 C.F.R. § 3.344 
stipulates that ratings on account of diseases subject to 
temporary or episodic improvement, to include 
arteriosclerotic heart disease, will not be reduced on any 
one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  
Section 3.951(a) dictates that a readjustment to the rating 
schedule, which in this case became effective on January 12, 
1998, shall not be grounds for reduction of a rating in 
effect on the date of the readjustment unless medical 
evidence establishes that the disability has actually 
improved.  The Board concludes, for the reasons set forth 
below, that restoration of the 30 percent disability 
evaluation is supported under 38 C.F.R. § 3.951(a).

The evidence of record does not support the reduction in 
rating for arteriosclerotic heart disease because the 
evidence does not indicate that the disability has improved.  
The criteria in effect in 1995 provided for assignment of a 
30 percent rating following typical coronary occlusion or 
thrombosis, or with history of substantiated anginal attack, 
ordinary manual labor feasible.  38 C.F.R. § 4.104, DC 7005 
(1995).  The current rating criteria provide a 10 percent 
rating when workload of greater than 7 METs but not greater 
than 10 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; continuous medication required.  A 30 percent 
evaluation is now assigned when workload of greater than 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  Higher ratings are also provided.  
38 C.F.R. § 4.104 (2006).

The veteran's service medical records reveal that he was 
admitted to St. Thomas Hospital in Nashville, Tennessee on 
January 4, 1994 with complaints of chest discomfort.  An 
electrocardiogram revealed normal sinus rhythm with no acute 
changes and a chest x-ray was within normal limits.  The 
veteran was admitted for further evaluation of symptoms 
thought to be consistent with angina pectoris.  A left heart 
catheterization and coronary angiogram were conducted and 
revealed normal left ventriculogram.  The left anterior 
descending (LAD) coronary artery had a 30 to 40 percent 
proximal stenosis, but the circumflex and right coronary 
arteries were free of disease.  The veteran underwent an 
exercise test pursuant to the Bruce protocol in April 1994, 
during which he attained a maximum workload of 11 metabolic 
equivalents (METS).  The test was terminated when the veteran 
achieved 90 percent MPHR without symptoms or distress and the 
impression was negative for ischemia or ectopy.  In October 
1994, the veteran underwent a graded exercise test post-
January 1994 cardiac catheterization pursuant to the Bruce 
protocol.  He was able to exercise to 100 percent plus MPHR 
(171) without sinus tachycardia (ST) changes, chest pain, or 
other symptoms; his blood pressure remained normal/stable; 
and he was able to reach a maximum exercise at 12:18 of the 
Bruce protocol.  

The veteran underwent a VA C&P general medical examination in 
June 1995, in connection with his original claim for service 
connection.  His cardiovascular system was normal and he was 
diagnosed with arteriosclerotic heart disease with history of 
angina.  No exercise testing was conducted and the veteran 
did not undergo electrocardiogram, catheterization or 
angiogram testing.  

Multiple records from Dr. Varenholt indicate that the 
veteran's heart had regular rhythm and rate at the first and 
second heart sounds with no murmurs or gallops and strong, 
bilaterally equal peripheral pulses.  See January 1999, July 
1999, January 2000, and August 2000 records.  An August 2000 
posterior-anterior (PA) and lateral chest x-ray revealed that 
the veteran's heart size was within normal limits and that 
there was no acute cardiopulmonary disease.  See August 2000 
record from Dr. Varenholt; October 2001 office visit from 
West Florida Medical Center.  

The veteran underwent a second VA C&P general medical 
examination in April 2003, at which time he denied having any 
problems with his heart and taking any medications.  He 
indicated that his last stress test had been the year before 
and was normal; he further reported that he was asymptomatic 
as far as having any chest pain or other symptoms.  An 
examination of the cardiovascular system revealed regular 
rate and rhythm without murmur.  There was no evidence of 
peripheral vascular disease and the veteran's blood pressure 
was basically normal.  A May 2003 addendum reports that a 
multigated angiogram (MUGA) scan and echocardiogram were 
basically normal and showed an ejection fraction estimated at 
55 to 60 percent.  The examiner indicated that the 
echocardiogram showed no significant abnormalities and the 
veteran was asymptomatic.

When the medical evidence that formed the basis for 
assignment of the 30 percent rating is compared with the 
medical evidence that has been obtained since the rating was 
established, there is no indication of sustained improvement 
in the veteran's service-connected arteriosclerotic heart 
disease.  More specifically, the electrocardiogram performed 
in January 1994 revealed normal sinus rhythm with no acute 
changes; the one performed in May 2003 was basically normal 
and showed no significant abnormalities.  Chest x-rays taken 
in January 1994 and August 2000 were both within normal 
limits and failed to show acute cardiopulmonary disease.  In 
addition, while the Board acknowledges that there are no 
recent exercise tests with which to compare to earlier 
results, the veteran was able to achieve 90 percent MPHR 
without symptoms or distress and 100 percent plus MPHR (171) 
without sinus tachycardia (ST) changes, chest pain, or other 
symptoms during the April and October 1994 tests, 
respectively.  In the absence of evidence showing sustained 
improvement in the veteran's service-connected 
arteriosclerotic heart disease, restoration of the 30 percent 
rating is warranted, effective May 1, 2004, pursuant to 
38 C.F.R. § 3.951(a).  


ORDER

Entitlement to restoration of a 30 percent rating for 
service-connected arteriosclerotic heart disease is 
warranted, effective May 1, 2004.  




REMAND

The veteran's February 2003 claim for increased rating 
regarding his service-connected DDD of the lumbar spine and 
gout was denied by the RO in a July 2003 rating decision.  
The veteran submitted a timely NOD in August 2003, in which 
he mentions DDD and gout.  The record before the Board, 
however, does not show that the RO has issued a statement of 
the case (SOC) concerning the RO's denial of increased 
ratings for these service-connected disabilities.  When an 
appellant files a timely NOD and there is no SOC issued, the 
Board should remand, rather than refer, the issue to the RO 
for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Issue a SOC concerning the notice of 
disagreement filed with the RO's denial 
of an increased disability evaluation for 
DDD of the lumbar spine.  Inform the 
veteran that a timely substantive appeal 
must be filed to perfect his appeal as to 
this issue.  

2.  Issue a SOC concerning the notice of 
disagreement filed with the RO's denial 
of an increased disability evaluation for 
gout.  Inform the veteran that a timely 
substantive appeal must be filed to 
perfect his appeal as to this issue.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans 


Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


